Case 1:17-cv-23486-MGC Document 121 Entered on FLSD Docket 08/31/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                         Case No. 17-23486-Civ-COOKE/GOODMAN

   ETHERIA ROLLE-COLLIE,

          Plaintiff,

   vs.

   STATE OF FLORIDA DEPARTMENT OF
   TRANSPORTATION,

         Defendant.
   _________________________________/
                       ORDER ADOPTING MAGISTRATE JUDGE’S
                         REPORTS AND RECOMMENDATIONS
          THIS MATTER is before the Court on Magistrate Judge Jonathan Goodman’s
   Report and Recommendations on Defendant’s Motion for Attorney’s Fees (ECF No. 119)
   (“Report”).
          Following certain discovery abuses by the Plaintiff, including at a discovery hearing
   on January 24, 2018, and Plaintiff ’s failure to appear at her deposition, Defendant moved
   this Court to award attorney’s fees in the amount of $23,930. This sum is reflective of tasks
   performed over 69.40 hours.
          In his Report, Judge Goodman recommends that the Court grant in part and deny in
   part Defendant’s Motion for Attorney’s Fees.        Judge Goodman recommends denying
   Defendant’s request for attorney’s fees for entries that were not clearly related to the two
   discrete events the Court approved for attorney’s fees. Judge Goodman also recommends
   reducing certain entries that were block billed. Plaintiff timely filed her Objections to Judge
   Goodman’s Report (ECF No. 120).           Defendant did not file any objections to Judge
   Goodman’s report, and the time to do so has passed. Plaintiff ’s objections to the Report are
   generally asserted on the grounds that the entries are excessive, unreasonable, or unrelated
   to the two discrete events underlying Defendant’s motion for attorney’s fees.
          The Court has reviewed Defendant’s Motion, the Report, Plaintiff ’s Objections to
   the Report, and the relevant legal authorities. The Court has also conducted a de novo
   review of the record. Having done so, the Court finds the Report to be clear, cogent, and


                                                 1
Case 1:17-cv-23486-MGC Document 121 Entered on FLSD Docket 08/31/2020 Page 2 of 2



   compelling.
           Accordingly, it is hereby ORDERED and ADJUDGED as follows:
           (1) The   Court AFFIRMS       and ADOPTS     Judge   Goodman’s Report and
              Recommendations on Defendant’s Motion for Attorney’s Fees (ECF No. 119) as
              the Order of this Court.
           (2) The Court GRANTS in part and DENIES in part Defendant’s Motion for
              Attorney’s Fees (ECF No. 114).
           (3) Specifically, the Court AWARDS Defendant attorney’s fees in the amount of
              $10,460.
           DONE and ORDERED in chambers, at Miami, Florida, this 31st day of August
   2020.




   Copies furnished to:
   Jonathan Goodman, U.S. Magistrate Judge
   Counsel of record




                                               2
